Citation Nr: 1335521	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  08-05 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for Type II Diabetes Mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served in the Army National Guard from May 1979 to April 2005, which included periods of active duty (AD) from June to October 1979 and from December 1990 to April 1991.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2008, in support of his claim, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board; this type of hearing is often and more commonly referred to as a Travel Board hearing.

In November 2009 and again in February 2012, the Board remanded this claim to the RO via the Appeals Management Center (AMC) for further development.  However, because there was not substantial compliance with the most recent remand directive, the Board has no discretion but to regrettably remand this claim yet again.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


REMAND

In the February 2012 Board remand, VA treatment records were requested because they were constructively of record and because the May 2011 VA examiner had specifically referred to a particular record in support of his opinion and this record was not in the claims file - either the physical file or electronic ("Virtual VA") portion of it.

To this end, additional VA treatment records were obtained, but they did not contain the June 2009 record the VA examiner specifically referenced.  Because the examiner found this record significant, it must be obtained and considered.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this claim is again REMANDED for the following additional development and consideration:

1.  Obtain the specific June 12, 2009 VA treatment record from the Jackson VA Medical Center (VAMC) that the May 2011 VA compensation examiner referenced in the report of his evaluation of the Veteran.  As this VA examiner indicated, this record contains a finding of an A1c of 5.5.  Once this record is obtained it must be associated with the claims file for consideration.

Because this record is in the custody of a Federal department or agency, namely VA, the attempts to obtain it are governed by 38 C.F.R. § 3.159(c)(2).  So make as many attempts to obtain this record as this VA regulation requires.  Also appropriately notify the Veteran if unable to obtain this record.  38 C.F.R. § 3.159(e)(1).

2.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative another supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


